Title: From George Washington to Vice Admiral d’Estaing, 13 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Quarters Fredericksburg 13th October 1778
          
          Inclosed I have the honor to send your Excellency the British account of the late engagement between the two Fleets respectively under the command of Monsieur D’orvilliers and Admiral Keppel, contained in a letter, published by authority, which I have just received from New york. The insipid terms of this letter—the frivolous pretext assigned for not renewing the engagement—the damage confessed to have been received—the considerable number of killed and wounded announced to the public in the shape of an official report, which from the customary practice cannot be suspected of exaggeration, and the acknowledged necessity of returning immediately into port—are circumstances that prove at least, the enemy have had no great cause of triumph in this affair.
          
          
          
          The departure of the English Fleet from New york mentioned in my last is positively contradicted. They were certainly at the Hook the 9th instant. The current of intelligence still continues to indicate the intention of sending a detachment to the West Indies. ’Tis said from ten to fifteen Regiments. An apprehension of this event occasions numerous desertions among their troops, who have an extreme reluctance to a voyage into that Climate. No alteration has taken place in the apparent preparations for an evacuation. With the warmest Respect and Esteem I have the honor to be Your Excellencys Most obedient Servant
          
            Go: Washington
          
        